 Case 3:17-cv-01666-L-BH Document 41 Filed 04/21/20                   Page 1 of 2 PageID 740



                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 NICHOLAS TODD FREED,                            §
 ID # 47726-177                                  §
                                                 §
          Movant                                 §
                                                 §
 v.                                              §           Civil Action No. 3:17-CV-1666-L
                                                 §
 UNITED STATES OF AMERICA,                       §
                                                 §
          Respondent.                            §

                                             ORDER

         On April 1, 2020, Magistrate Judge Irma Carrillo Ramirez entered a Recommendation

Regarding Request to Proceed in Forma Pauperis on Appeal (“Recommendation”) (Doc. 40),

recommending that Movant Nicholas Todd Freed’s (“Movant”) Motion to Proceed in Forma

Pauperis (“Motion”) (Doc. 39) should be denied. No objections to the Recommendation were

filed.

         After review of the Motion, the court agrees with the Recommendation and accepts it as

that of the court. The court, therefore, certifies under Federal Rule of Appellate Procedure 24(a)(3)

and 28 U.S.C. § 1915(a)(3) that the appeal is not taken in good faith and presents no legal points

of arguable merit. The court, therefore, determines that the appeal is frivolous and, accordingly,

denies Movant’s Motion to Proceed in Forma Pauperis (Doc. 39). Movant may challenge the

denial by filing a separate motion to proceed in forma pauperis on appeal with the Clerk of Court,

U.S. Court of Appeals for the Fifth Circuit, within thirty days after service of this order required

by Fed. R. App. P. 24(a)(4). See Fed. R. App. P. 24(a)(5); Baugh v. Taylor, 117 F.3d 197 (5th Cir.

1997).




Order – Page 1
 Case 3:17-cv-01666-L-BH Document 41 Filed 04/21/20                 Page 2 of 2 PageID 741



       It is so ordered this 21st day of April, 2020.


                                                        _________________________________
                                                        Sam A. Lindsay
                                                        United States District Judge




Order – Page 2
